Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 10/1/2020 is acknowledged.  Claims 41-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

**Claims 41-58 contain improper status identifiers.  Failure to properly identify the claims with the correct status identifiers in response to this action will result in a Non-Compliant office action.**


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “an upper portion.”  It’s not clear if “upper portion” refers to the same upper portion previously recited.  The examiner will assume they are the same.
The term "standard-sized doorway" in claim 37 renders the claim indefinite.  The term "standard-sized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What size is “standard” rather than non-standard?  The examiner will assume any doorway meets the limitation.
As to claim 39, the limitation reciting “portion of the roll of double-sided tape” lacks antecedent basis 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 27, 29 and 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom (US 5819474) view of Lazenby (GB2412137) and further in view Corbo et al. (US 4911964).
As to claim 25, 27, 29 and 36, Storm discloses a method of assembling a partition mounting system, comprising: providing a sheet of material 14 having a first zipper 18 and a second zipper 18, tape (c5: L26) and at least one strap; the at least one strap comprising first and second strap (see below); affixing the sheet of material to an entryway with one or more strips of the tape (c5: L17-30); securing the at least one strap to an upper portion of the sheet of material (C4: L39-55); unzipping the first and second zippers (fig 3-7, c5: L40-50); and rolling up (fig 7) a portion of the sheet of material between the first and second zippers and placing the rolled up portion of the sheet of material within a hook (see below) portion of the at least one strap (c1 L46- c2 47; c 3, L 34- c5 L50)
wherein the at least one strap comprises: a first hook portion constructed to support the rolled up portion of the sheet of material; and a second hook portion connected to the first hook portion by an intermediate portion of the strap, the second hook portion constructed to engage the sheet of material, concave portions of the first and second hook portions facing one another (annotated figure below).


    PNG
    media_image1.png
    413
    695
    media_image1.png
    Greyscale


As to claim 37, the above figure and fig 1 show that the first zipper and second zipper have a length greater than 50% a height of a standard-sized entry way.  
As to claim 38, fig 1 shows the first and second zippers are spaced apart and substantially parallel along the sheet of material and a bottom portion of each of the first and second zippers is aligned with a bottom portion of the sheet of material.

Strom does not disclose that the zippers are preattached.  Lazenby discloses providing a sheet 7 to cover an entry of a structure, wherein said sheet is provided with a preattached zipper 8 to prevent zipper detachment (fig 3, p. 1, para 3-5).  At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom such that the zipper are preattached as taught by Lazenby above as doing such reduces the chances of zipper detachment. 

Strom and Lazenby do not disclose the tape being a double-sided roll of tape; a receptacle that contains the sheet of material, the preattached first zipper and preattached second zipper, the roll of tape and at least one strap stored; and removing the sheet of material, the roll of tape and the at least one strap from the receptacle.
Corbo discloses a method of attaching a sheet 40 to a structure by providing a doubled-sided roll of adhesive tape T and other materials (sheet, tape, etc) in a kit (c4, L33-44), and removing said materials from the kit (must be removed to perform method) to place to affixing portions of the roll of double-sided tape to an entry way by placing a first side of the double-sided tape against the entryway; removing a tape liner P positioned on the second side of the double-sided tape prior to affixing the sheet of material to the second side of the double-sided tape; and affixing the sheet of material to a second side of the double-sided tape (c6, L20-47).


At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom and Lazenby such that the method further comprises the tape being a roll of tape; a receptacle that contains the sheet of material, the preattached first zipper and preattached second zipper, the roll of tape and at least one strap stored; and removing the sheet of material, the roll of tape and the at least one strap from the receptacle as taught by Corbo above as such a modification protects the materials from outside conditions before use,  enables the tape to adhere to both the sheet and structure, and enables a DIY for homeowners (C4, L33-44). 

As to claims 39-40, at the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom and Lazenby such that the roll of tape comprises double-sided tape and the method further comprising: affixing portions of the roll of double-sided tape to an entry way by placing a first side of the double-sided tape against the entryway; removing a tape liner positioned on the second side of the double-sided tape prior to affixing the sheet of material to the second side of the double-sided tape; and affixing the sheet of material to a second side of the double-sided tape as taught by Corbo above as such a modification enables the tape to be protect from contaminants before application (tape liner protects tape).


Claims 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom, Lazenby and Corbo, as applied to claims 25 and 27 above, and further in view of Miller (US 4549334). 

As to claim 26, Strom as modified above discloses the securing the at least one strap to an upper portion of the sheet of material includes: positioning the at least one strap about an upper portion of the sheet of material between the first and second zippers preattached to the sheet of material (fig above, c4, L39-55).  Strom, Lazenby and Corbo do not disclose puncturing the sheet of material with a first end of the at least one strap thereby forming an opening in the sheet of material while at the same time securing the at least one strap to the sheet of material.  
Miller discloses a strap with a hook 10 for holding a sheet of material (fabric 32) wherien the sheet of material is punctured with a first end (17) of the at least one strap thereby forming an opening in the sheet of material while at the same time securing the at least one strap to the sheet of material (C3, L58 – C4, L63).  At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom, Lazenby and Corbo by puncturing the sheet of material with a first end of the at least one strap (hook at end of strap) thereby forming an opening in the sheet of material while at the same time securing the at least one strap to the sheet of material as taught by Miller as such eliminates the need for an adhesive and improves aesthetics (C1, L10-29).  As to claim 27, at the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom, Lazenby and Corbo by puncturing the sheet of material with the second hook portion as taught by Miller as such eliminates the need for an adhesive and improves aesthetics (C1, L10-29). 

Claim 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom, Lazenby and Corbo, as applied to claims 25 and 27 above, and further in view of Purdy (US 5979851). 
As to claim 30, Strom discloses the first hook portion has a first radius of curvature and the second hook portion has a second radius of curvature (radius inherent because it’s concave), but fails to disclose that the first radius of curvature is greater than the second radius of curvature.  However, Purdy discloses a strap with a first hook portion (top of figure 8) and a second hook portion (bottom of fig 8), each portion having a radius of curvature (fig 8).  Additionally, Purdy discloses that the radius of curvature can be varied (see fig 8 vs fig 7).   At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom, Lazenby and Corbo such that that the first radius of curvature is greater than the second radius of curvature as such a curvature is a selection obvious to one of ordinary skill in the art absent criticality presented by the applicant.  MPEP 2144.04 (dimensions and shape changes obvious). 

As to claim 31, 32 and 35, the specific radius curvature is a choice obvious to one of ordinary skill in the art absent unexpected results detailed by the applicant for the reasons presented above.  
As to claims 33-34, a first end portion has a third radius (below 57) that causes the at least one strap to curve outward from the second hook portion (first end portion curve outward as a result of third radius, fig 8).  The specific radius curvature is a choice obvious to one of ordinary skill in the art as detailed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748